Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/21 has been entered.
 					Previous Rejections
Applicants' arguments, filed 5/6/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Farnes et al. (USP 7,842,714) in view of Lehoux et al.  (EP 3 006 038 A1 or USP 8420592) and Dilzer et al. (US PG pub. 2015/0164882A1).
Farnes et al. teaches  a topical aqueous ophthalmic solution having the following components: a. 0.45% w/v ketorolac tromethamine; b. about 0.325% w/v carboxymethyl cellulose, medium viscosity; c. about 0.175% w/v carboxymethyl cellulose, high viscosity; d. about 0.7% w/v NaCl; e. about 0.2% w/v sodium citrate dihydrate; f. at least one buffer selected from the group consisting of sodium hydroxide (1N) and hydrochloric acid (1N) to adjust the pH to about 6.8; and g. water, see claims 1-3. Farnes teaches use of ketorolac for the treatment of eye pain, see column 3, lines 35-40.
Farnes does not teach use of oritavancin in ophthalmic solution.
Lehoux et al. teaches oritavancin demonstrate significant activity against a wide range of bacteria. Lehoux teaches methods for the treatment, prophylaxis and prevention of bacterial infection and disease in animals, including humans, using a single dose of oritavancin over the course of therapy, see abstract. Lehoux et al. discloses topical oritavancin formulations for the treatment of the eye. Lehoux et al. teaches that the formulations may be in form of a powder or in form of a parenteral solution/ reconstituted powder, see claims and abstract. In a preferred aspect, the pharmaceutical composition comprises at least about 400 mg oritavancin, or a pharmaceutically acceptable salt thereof. In a further preferred aspect, the pharmaceutical composition comprises between about 400 mg to about 1800 mg oritavancin, or a pharmaceutically acceptable salt thereof. In specific aspects, the 
Dilzer et al. discloses compositions comprising intraocular topical administration wherein the active ingredient can be telavancin, see title and [0049] and [0063]. The reference teaches use of ketorolac, see [0053]. Dilzer teaches intraocular injection comprising antibacterial and an anti-inflammatory agent, see abstract. (The reference thus teaches that antibacterial agent can be used together with an anti-inflammatory agent for intraocular treatment).
It would have been obvious to one of ordinary skill to have utilized the known and generic amounts of oritavancin into the topical aqueous ophthalmic solution of Farnes et al. One of ordinary skill would have been motivated to do so because Lehoux et al. teaches the known and useful amount of oritavancin for ophthalmic bacterial treatment formulations and Dilzer teaches utilization of antibacterial agent along with an anti-inflammatory agent for ophthalmic treatment. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
Applicant’s arguments are moot in view of new rejections made above necessitated by claim amendments. Farnes teaches use of ketorolac for the treatment of eye pain and Lehoux teaches use of oritavancin in ophthalmic formulation for an

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612